Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A system for determining space availability in an aircraft, the system comprising: a first plurality of laser sensors configured to be positioned in a baggage container at a first wall and a second wall, wherein the first wall and the second wall face each other; a second plurality of laser sensors positioned in the baggage container at a base of the baggage container; a third plurality of laser sensors positioned in the baggage container at a ceiling of the baggage container, wherein the first plurality of laser sensors, the second plurality of laser sensors, and the third plurality of laser sensors generate a laser beam grid within the baggage container; and one or more processors in communication with the first plurality of laser sensors, the second plurality of laser sensors, and the third plurality of laser sensors for executing instructions stored in non-transitory computer readable media to perform functions including: receiving the outputs from the first plurality of laser sensors, the second plurality of laser sensors, and the third plurality of laser sensors; mapping contents of the baggage container based on the laser beam grid; and based on said mapping, outputting data indicative of occupied space in the baggage container.
As per claim 12, 
A system for determining space availability in an aircraft, the system comprising: a plurality of laser sensors configured to be positioned in a baggage container at a first wall and a second wall, wherein the first wall and the second wall face each other, wherein the plurality of laser sensors emit signals within the baggage container and detect reflected responses to generate outputs; and one or more processors in communication with the plurality of laser sensors for executing instructions stored in non-transitory computer readable media to perform functions including: receiving a weight on wheel sensor output; and based on the weight on wheel sensor output, activating or deactivating the plurality of laser sensors; based on activating the plurality of laser sensors, receiving the outputs from the plurality of laser sensors; mapping contents of the baggage container based on the outputs from the plurality of laser sensors; and based on said mapping, outputting data indicative of occupied space in the baggage container.
As per claim 18, 
A system for determining space availability in an aircraft, the system comprising: a first plurality of laser sensors configured to be positioned in a baggage container at a first wall and a second wall, wherein the first wall and the second wall face each other, wherein 6the first plurality of laser sensors are positioned to emit signals within the baggage container in a horizontal direction; a second plurality of laser sensors positioned in the baggage container at a base of the baggage container, wherein the second plurality of laser sensors are positioned to emit signals within the baggage container in a vertical direction; a third plurality of laser sensors positioned in the baggage container at a ceiling of the baggage container, wherein the third plurality of laser sensors are positioned to emit signals within the baggage container in the vertical direction; a fourth plurality of laser sensors positioned in the baggage container to emit signals within the baggage container at an angle offset from a horizontal direction; and one or more processors in communication with the plurality of laser sensors for executing instructions stored in non-transitory computer readable media to perform functions including: receiving the outputs from the first plurality of laser sensors, the second plurality of laser sensors, the third plurality of laser sensors, and the fourth plurality of laser sensors; mapping contents of the baggage container based on the outputs from the first plurality of laser sensors, the second plurality of laser sensors, the third plurality of laser sensors, and the fourth plurality of laser sensors; and based on said mapping, outputting data indicative of occupied space in the baggage container.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Agarwala (US 2019/0283880) shows an aircraft overhead bin monitoring system includes the claimed laser sensors, receiving sensors’ output, mapping contents and outputting data indicative of occupied space in the baggage container (overhead bin). Similar invention can be shown by Pozzie et al. (US 10,189,406) and Carswell (US 2019/0233113). Pozzie further shows one or more processors for performing the receiving, mapping and outputting function. Savian et al. (US 2019/0213698) and (US 2019/0005441) as well as Ibrahim et al. (US 2018/0173962) shows a system for reserving space in aircraft overhead storage bins including sensors to detect the baggage occupied space and output the detected results.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 12 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689